DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  The specification appears to be a translation of foreign priority and requires revision for grammatical errors.  For example paragraph 4 should recite “tire” rather than “tier”.  Paragraph 10 also recites “to prevent the tire slippery.”  Examiner captured examples and any other minor informalities potentially exist.
Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The independent claim 1 recites in part a method for tire force reserve estimation comprising, obtaining an initial normal force; obtaining a longitudinal load transfer and a lateral load transfer, correcting the initial normal force according to the lateral and longitudinal load transfer, obtaining a current longitudinal force; obtaining an overall lateral force; obtaining a current lateral force; and obtaining a longitudinal tire force reserve of each of the tires and a lateral tire force reserve of each of the tires.    



This judicial exception is not integrated into a practical application.  In particular, the claims only recite “a vehicle” and “tire/s” as additional elements.  The elements in each step are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining and correcting) such that it amounts no more than mere instructions to apply the exception using a generic computer component or extra solution activity.  Accordingly, the additional element/s do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the steps of obtaining and correcting amounts to no more than mere instructions to apply the exception using a generic computer component or as a means for gathering or providing the information.  Mere instructions to apply an exception using a generic computer component and further cannot provide an inventive concept.  The claim is not patent eligible.  

For the same reasons, and because they fail to cure the deficiencies of the independent claims, the dependent claims are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites obtaining an overall lateral force of a plurality of tires and then states obtaining a current lateral force of each of the tires.  The claim is not clear as to whether the overall lateral force is utilized for obtaining a current lateral force or if the overall lateral force is obtained but not necessary for performing any other step in the method, since the current lateral force does not utilize the overall lateral force in any way.  The claim has been interpreted as best understood by the Examiner.  Dependent claims are further rejected for failing to cure the deficiencies of the independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hac US 6549842 in view of Joyce US 2010/0207447.

	Regarding claim 1, Hac discloses a method for tire force reserve estimation, applicable to estimate a tire force reserve of a vehicle, wherein the vehicle has a vehicle body mass (parameter M), a center of gravity (reference 200) and a plurality of tires (12, 14, 16, 18), and the plurality of tires comprise at least a pair of steering tires; a height is defined between the center of gravity and a road (parameter h), a rolling direction of the each of the tires is defined as a longitudinal direction, and a direction perpendicular to the rolling direction on a horizontal plane is defined as a lateral direction (Figs. 3 and 6); the method for tire force reserve estimation comprises:  

obtaining an initial normal force of each of the tires to the road (see Col. 8 line lines 5-11, Fz, original tire normal force Fz); 

obtaining a longitudinal load transfer of each of the tires and a lateral load transfer of each of the tires according to a longitudinal acceleration of the vehicle, a lateral acceleration of the vehicle, the vehicle body mass, a tire mass of each of the tires and a relative position between each of the tires and the center of gravity (See Col. 13 lines 18-56, tire normal forces are computed which include the load transfer effects, the normal forces are calculated as the sum of static load and dynamic load transfers resulting from vehicle longitudinal and lateral accelerations, parameter M is the total mas of the vehicle, and h is the height of vehicle’s center of gravity above ground and further See Col. 12 lines 44-65, the parameters twf and twr denote front and rear track widths and a and b represent the distances between the vehicle’s center of mass to the front and rear axles, see also equations 26a-d);  

correcting the initial normal force of each of the tires according to the longitudinal load transfer of each of the tires and the lateral load transfer of each of the tires to obtain a current normal force of each of the tires  (See Col. 13 lines 18-56, tire normal forces are computed which include the load transfer effects, the normal forces are calculated as the sum of static load and dynamic load transfers resulting from vehicle longitudinal and lateral accelerations, parameter M is the total mas of the vehicle, and h is the height of vehicle’s center of gravity above ground and further See Col. 12 lines 44-65, the parameters twf and twr denote front and rear track widths and a and b represent the distances between the vehicle’s center of mass to the front and rear axles, see also equations 26a-d);  

obtaining a current longitudinal force of each of the tires according to a tire rotational speed of each of the tires, a tire torque of each of the tires, an effective rolling radius of each of the tires, a moment of inertia of each of the tires and time rate of change of tire rotation angles of each of the tires (See Col. 16 lines 11-37, wherein tire longitudinal forces are calculated based on the wheel rotary acceleration (time rate of change of tire rotation angles of each of the tires) which is obtained by passing the measured wheel rotational speed through a filter, driving torque at the wheel and brake, the tire radius, and the rotary inertia, are all utilized);

obtaining an 

obtaining a current lateral force of each of the tires (See Col. 15 lines 25-65, wherein the lateral forces per axle are calculated using lateral acceleration ay, which is measured directly, the yaw acceleration obtained based on measured yaw rate, the steering angle (lines 56-60 and Col. 16 lines 1-10) and also Col. 6 lines 17-40, wherein the lateral force of the tires depends on the estimated tire normal forces, wheel longitudinal slips and the wheel slip angles and further the tire model takes into account the longitudinal force of each tire since the lateral force depends on the longitudinal force as the longitudinal force is the force in the x axis, and the lateral force is the force in the y axis); and 

Hac further discloses obtaining longitudinal and lateral tire slip based on the longitudinal tire force according to the current normal force of each of the tires, a coefficient of friction of the road relative to each of the tires, the current longitudinal force of each of the tires and the current lateral force (see at least Fig. 7 and Col. 19 line 65-43).

Hac fails to explicitly disclose obtaining an overall lateral force of the plurality of tires of the vehicle, however does disclose teaching determining the lateral force for each individual tire.  Therefore, it would have been obvious to a person of ordinary skill in the art to determine the total lateral force from the lateral force of each individual tire since adding the forces in a free body diagram is well known.  Further, this feature would be obvious to a person of ordinary skill in the art in order to ensure the vehicle as a whole (all four tires) have enough capacity to resist sliding sideways when cornering.   

Hac fails to explicitly disclose however Joyce teaches obtaining a longitudinal tire force reserve of each of the tires and a lateral tire force reserve of each of the tires according to the current normal force of each of the tires, a coefficient of friction of the road relative to each of the tires, the current longitudinal force of each of the tires and the current lateral force of each of the tires (in at least paragraphs [0028] and [0030], wherein a Tire Force Reserve based on the coefficient of friction and the forces acting on each tire is determined in the lateral and longitudinal directions).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method and apparatus for determining 

	Regarding claim 2, the combination of Hac and Joyce teaches the limitations of claim 1 as shown above.  Hac further discloses the method for tire force reserve estimation, wherein the initial normal force is stored in a storage device (wherein an analytical tire model is utilized for determining the forces and see claims 10-13 wherein parameters are stored on a computer usable media for storing a program for determining a coefficient of adhesion).    

	
Regarding claim 3, the combination of Hac and Joyce teaches the limitations of claim 1.  Hac further discloses the method for tire force reserve estimation, wherein the step of obtaining the initial normal force of each of the tires to the road comprises obtaining the initial normal force of each of the tires to the road according to the vehicle body mass and the relative position between the tires and the center of gravity (See Col. 13 lines 18-56, tire normal forces are computed which include the load transfer effects, the normal forces are calculated as the sum of static load and dynamic load transfers resulting from vehicle longitudinal and lateral accelerations, parameter M is the total mas of the vehicle, and h is the height of vehicle’s center of gravity above ground and further See Col. 12 lines 44-65, the parameters twf and twr denote front and rear track widths and a and b represent the distances between the vehicle’s center of mass to the front and rear axles, see also equations 26a-d).  

Regarding claim 4, the combination of Hac and Joyce teaches the limitations of claim 3 as shown above.  Hac further discloses the method for tire force reserve estimation, wherein the initial normal force is stored in a storage device (wherein an analytical tire model is utilized for determining the forces and see claims 10-13 wherein parameters are stored on a computer usable media for storing a program for determining a coefficient of adhesion).    



Regarding claim 6, the combination of Hac and Joyce teaches the limitations of claim 1 as shown above.  Hac further discloses the method for tire force reserve estimation, wherein the time rate of change of tire rotation angles comprises a tire angular acceleration (See Col. 16 lines 11-37, wherein tire longitudinal forces are calculated based on the wheel rotary acceleration (time rate of change of tire rotation angles of each of the tires) which is obtained by passing the measured wheel rotational speed through a filter, driving torque at the wheel and brake torque, the tire radius, and the rotary inertia, are all utilized).  

	Regarding claim 7, the combination of Hac and Joyce teaches the limitations of claim 1 as shown above.  Hac further discloses the method for tire force reserve estimation, wherein the tire torque comprises a brake torque and a drive torque (See Col. 16 lines 11-37, wherein tire longitudinal forces are calculated based on the wheel rotary acceleration (time rate of change of tire rotation angles of each of the tires) which is obtained by passing the measured wheel rotational speed through a filter, driving torque at the wheel and brake torque, the tire radius, and the rotary inertia, are all utilized).    

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hac US 6549842 in view of Joyce US 2010/0207447 and further in view of Ammon US 2007/0050121.

	Regarding claim 11, the combination of Hac and Joyce teaches the limitations of claim 1 as shown above.  Hac fails to explicitly disclose however Ammon teaches the method for tire force reserve estimation, further comprising: generating a tire slip alarm when the longitudinal tire force reserve of each of the tires or the lateral tire force reserve of each of the tires is less than a threshold value (See paragraphs [0012-0013], wherein estimation of tire reserve and a warning is issued if the available tire force reserve is outside a maximum available force).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method and apparatus for determining surface coefficient of adhesion as taught by Hac with the alert based on available force reserve as taught by Ammon in order to permit a safe operating of the vehicle.


Allowable Subject Matter
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as shown below.

-Van Zanten US 5070459 discloses an anti-lock brake control system and/or a drive slip control system is described the slippage value of which for the brake pressure control is to be set close to the maximum of the .mu.-slippage curve, on the stable branch, that is, during the control.

	-Sato US 2017/0210414 discloses a control unit for a vehicle includes: a vehicle additional yaw moment calculator that calculates a vehicle additional yaw moment to be applied to a vehicle based on a yaw rate of the vehicle; a steering torque instructing module that instructs an assist torque of a steering operation of a steering system; a left-right driving force torque instructing module that instructs a left-right wheel driving torque which applies a moment to the vehicle independently of the steering system; a charging state acquisition module that acquires a state of charge of a battery which stores an electric power serving as a driving source for applying the vehicle additional yaw moment; and an adjuster that 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669